EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher M. Scherer (Reg. No. 50,655) on November 4, 2021.
The application has been amended as follows: 
	IN THE CLAIMS:

	Claim 11, line 3, change “the CEC” to --a customer engagement center (CEC)--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The invention as claimed is not disclosed or rendered obvious in view of the prior art of record.  The prior art of record (including all of the prior art references cited on the attached PTO-892) fails to teach or suggest, alone or in combination, the claimed features of routing and guidance of incoming communications based on client/customer sentiment data as specifically carried out by the context, totality, and interaction of the steps recited in claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            November 4, 2021